3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 11/26/2019, in which claims 4-7, 11, 14-15, 17-30, 32-39 and 43-46 were canceled, and claims 52-53 were newly added.  Claims 1-3, 8-10, 12-13, 16, 31, 40-42 and 47-53 are pending and under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Drawings
The drawings were received on 11/26/2019.  These drawings are acceptable.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The third sequence from the top (i.e., the bottom sequence) of Figure 6 is not present in the sequence listing.  Paragraph [0024] of the substitute specification labels the sequences of the figure from top to bottom as SEQ ID NOs: 1-3, respectively.  It is clear from the drawing that SEQ ID NO: 2 must be complementary to SEQ ID NO: 3.  SEQ ID NO: 2 indicates that the sequence is 5’- cgtaaagccatacgtatactacc -3’.  SEQ ID NO: 3 indicates that the sequence is 5’- gcatttcggtatgcatatgangg -3’.  What is shown in the drawing is 5’- GGNAGTATACGTATGGCTTTACG -3’.  37 CFR 1.822(c)(5)  provides that nucleotide sequences shall only be represented by a single strand, in the 5′ to 3′ direction, from left to right.  See MPEP § 2423.03.  Thus, the sequence listing must be corrected to show the bottom sequence of Figure 6 in the 5’ to 3’ direction, from left to right.
Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Paragraph [00124] contains nucleic acid sequences that are not identified with sequence identifiers.  These sequences appear to be SEQ ID NOS: 125-127,  Paragraph [00130] identifies the nucleic acid sequences as SEQ ID NOS: 35 and 36.  However, the sequences present in the sequence listing do not match the sequences present in paragraph [00130].  The sequences of paragraph [00130] appear to be SEQ ID NOs: 126 and 127.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
	The substitute specification filed 11/26/2019 has been entered.
The amendment to the specification filed 11/26/2019 has not been entered.  It is noted that the amendment to the specification filed on 11/26/2019 does not comply with the requirements of 37 CFR 1.121(b) because it does not contain markings to show changes relative to the immediate prior version of the specification, which is considered to be the substitute specification filed on the same day.  No additional changes to the substitute specification are made by the amendment.  Thus, the amendment has not been entered.  

Claim Objections
Claim 31 is objected to because of the following informalities:  
1.  The phrase “of double-stranded break” should be amended to recite “of a double-stranded break” to improve the grammar of the claim.  
2.  The phrase “in step (a) with under conditions” should be amended to recite “in step (a) under conditions” to improve the grammar of the claim.

4.  The phrase “(c) donor nucleic acid” should be amended to recite “(c) the donor nucleic acid” to refer back to the previously set forth donor nucleic acid and to improve the grammar of the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 12, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,428,327 B2 (hereinafter the ‘327 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both sets of claims are directed to a method for performing homologous recombination.  The claims of the ‘327 patent are drawn to the steps of “(a) generating a double-stranded break in a nucleic acid molecule present inside a cell to produce a cleaved nucleic acid molecule, and (b) contacting the cleaved nucleic acid molecule generated in (a) with a partially double-stranded donor nucleic acid molecule, wherein the cleaved nucleic acid molecule and the donor nucleic acid molecule each contain matched termini on at least one end, wherein the matched termini on at least one end of the cleaved nucleic acid molecule and on at least one end the donor nucleic 
The instant application is a divisional of Application No. 15/605,586, which issued as US 10,428,327 B2.  However, Section 121  shields claims against a double patenting challenge if consonance exists between the divided groups of claims and an earlier restriction requirement.  See MPEP § 804.02.  In the instant case, the pending claims correspond to the elected invention of the ‘586 parent application.  Thus, this rejection is not prohibited by Section 121.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 8-10, 12, 13, 16, 31, 40-42 and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the matched region of the cleaved nucleic acid molecule" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites 
Claims 2, 3, 8-10, 12, 13 and 16 depend from claim 1 and are rejected for the same reasons applied to claim 1.
	Claim 3 is vague and indefinite in that the metes and bounds of the phrase “the matched termini on at least one end of the cleaved nucleic acid molecule and the donor nucleic acid molecule have one 5’ overhang and one 3’ overhang” are unclear.  The phrase is unclear in that the claim refers to “at least one end,” but sets forth two different types of overhangs.  It is unclear if the matching is occurring at one end between a 5’ overhang and a 3’ overhang, or if the “at least one end” is to be interpreted as two ends, where the 5’ overhang is at one end, and the 3’ overhang is at the other end as shown in Fig. 2.  If the claim is intended to be directed to the embodiment shown in Fig. 2, it would be remedial to amend the claim to recite, “wherein the cleaved nucleic acid molecule contains matched termini at both ends, and wherein the matched termini on one end of the cleaved nucleic acid molecule and the donor nucleic acid molecule have 5’ overhangs, and the matched termini on the other end of the cleaved nucleic acid molecule and the donor nucleic acid molecule have 3’ overhangs. 

Claim 31 recites the limitation "the generation of double-stranded break" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend the phrase "for the generation of double-stranded break" with the phrase “ for generation of a double-stranded break.”
Claim 31 recites the limitation "the target locus cut site" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase "the target locus cut site" with the phrase “the double-stranded break.”
Claim 31 recites the limitation "the location where alteration is desired" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the term “desired” in claim 31 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one considers desirable another may not.  It would be remedial to replace the phrase "the location where alteration is desired" with the phrase "a location to be altered.”
	Claim 31 is vague and indefinite in that the metes and bounds of the phrase “(e) the nucleic acid cutting entity, or components thereof, and the donor nucleic acid molecule are contacted with the cells of the population at different times” are unclear.  The phrase is unclear in that the claim sets forth, “(a) contacting the population of cells with a nucleic acid cutting entity under conditions that allow for the generation of double-stranded break at a target locus in nucleic acid present inside cells of the population to produce cells containing an intracellular 
Claim 31 recites the limitation "the amount" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the amount” with the phrase “an amount.”
Claim 31 recites the limitation "the donor nucleic acid molecule contacted with the cells" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend the phrase "the donor nucleic acid molecule contacted with the cells" to recite "the donor nucleic acid molecule introduced into the cells."
The term “efficient uptake” in claim 31 is a relative term which renders the claim indefinite. The term “efficient uptake” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase is used at the paragraph bridging pages 5-6 of the specification.  However, no standard for determining whether “efficient uptake” is achieved is provided.  Thus, one would not know whether any particular level of uptake is efficient or not.
.
The term “desired” in claim 47 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one considers desirable another may not.  It would be remedial to replace the phrase "where alteration is desired" with the phrase "to be altered.”
The term “desired” in claim 48 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one considers desirable another may not.  It would be remedial to replace the phrase "where alteration is desired" with the phrase "to be altered.”
Claim 49 recites the limitation "the single-stranded region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend claim 49 to depend from claim 48, which sets for a single stranded region in the target locus.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 1 and recites, “wherein the double-stranded break in the nucleic acid molecule inside the cell is generated by the formation of two nicks, one in each strand of the nucleic acid molecule.”  Claim 1 recites, “generating a double-stranded break in a nucleic acid molecule.”  The double-stranded break is necessarily a break in two strands.  Each strand necessarily has a nick so that a double-stranded break is formed.  Dependent claim 9 does not a further limitation to the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 depends from claim 31 and recites, “wherein the cells of the population are contacted with the nucleic acid cutting entity, or components thereof, before the cells of the population are contacted with the donor nucleic acid molecule.”  Claim 31 recites, “(a) contacting the population of cells with a nucleic acid cutting entity under conditions that allow for the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 40-42 and 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for performing homologous recombination in a population of cells to introduce an edit sequence at a target locus, the method comprising (a) transfecting the population of cells with a Cas9 ribonucleoprotein (RNP) complex comprising Cas9 endonuclease and guide RNA (gRNA) under conditions that allow for the generation of a double-stranded break at the target locus in nucleic , does not reasonably provide enablement for other forms of contacting, the use of other nucleic acid cutting entities, other forms of introducing, or other forms of donor nucleic acid molecules.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claim 31 is drawn to a method for performing homologous recombination in a population of cells, wherein homologous recombination occurs at the target locus in at least 20% of the cells of the population.  The method comprises the steps of (a) contacting the population of cells with a nucleic acid cutting entity under conditions that allow for the generation of a double-stranded break at a target locus in a nucleic acid present inside the cells of the population, to produce cells containing an intracellular cleaved nucleic acid 5 cells.  Dependent claim 51 requires the donor nucleic acid molecule to be introduced by electroporation or transfection.  The nature of the invention is complex in that the contacting of the cell with a nucleic acid cutting entity followed by introduction of a donor nucleic acid must be capable of providing homologous recombination in at least 20% of the cells of the population. Furthermore, the dependent claims require the modulation of certain variables related to the timing of the two steps, the structure of the donor nucleic acid molecule, the amount of donor nucleic acid molecule, and the method of introduction of the donor nucleic acid molecule while retaining homologous recombination in at least 20% of the cells of the population.
	Breadth of the claims: The claims broadly encompass the use of any type of cell.  The claims broadly encompass the use of any nucleic acid cutting entity, such as a catalytic nucleic acid, a restriction endonuclease, a homing endonuclease, a meganuclease, a zinc finger nuclease, a transcription activator-like effector nuclease, a CRISPR nuclease of any type of CRISPR system, etc.  The claims broadly encompass the use of any donor nucleic acid molecule of any structure, sequence, concentration or method of introduction.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The working examples of the specification are directed to the creation of two model systems in which to study the efficiency of homologous recombination.  
The first system is a GRIPTITE™ HEK293 stable cell line expressing EmGFP, where the EmGFP sequence was mutated to create a deletion of 5’-CACCTT-3’ (e.g., paragraph [00124]).  The specification teaches the sequential delivery of Cas9 RNPs into cells by transfection 
	The second system is a HEK293FT stable cell line expressing eBFP, where a lentivirus encoding eBFP was used to introduce the eBFP coding sequence into the genome of the cell (e.g., paragraph [00125]).  In this system, a substitution of C to T in the coding sequence of eBFP creates a His67Tyr mutation, resulting in expression of GFP (e.g., paragraph [00125]).
Figure 7E shows that a 100-mer PAM ssDNA oligonucleotide, either co-delivered or sequentially delivered, with Cas9 RNP results in at least 20% of GFP expressing cells.  Figure 8D shows that single-stranded oligonucleotide of 60, 70, 80, 90 or 100 nucleotides, with or without phosphorothioate modification resulted in at least 20% of the cells having a homologous recombination event.  A single-stranded nucleotide of 50 nucleotides without phosphorothioate modification was unable to achieve at least 20%, whereas the addition of phosphorothioate modifications resulted in at least 20% (e.g., paragraph [00143]; Fig. 8B; Table 14).  Confirmation of the use of asymmetric donors containing 65-35 or 35-65 nucleotides on each end were effective at achieving at least 20% homologous recombination (e.g., paragraph [00144]).
	Predictability and state of the art: The specification provides evidence of the unpredictability of the area of the invention.  Numerous experiments that fall within the scope of what is claimed were conducted and many did not provide homologous recombination in at least 20% of the cells of the population.  The results of the specification suggest that the use of a single-stranded asymmetric donor with different number of bases on either side of the Cas9 cleavage site is important in providing a higher level of efficiency (e.g., paragraph [00144], citing Richardson et al. Nature Biotechnology, Vol. 34, pages 339-344, 2016, cited as reference 031 and 032 on the IDS filed 11/26/2019).  Richardson et al teach that Cas9 remains bound to both sides of the cut while locally releasing the PAM-distal side of the nontarget strand, which is conceptually distinct from the other targeted nucleases, such as zinc finger nucleases and transcription activator-like effector nucleases (e.g., page 343, paragraph bridging columns).  Richardson et al suggest that the increase in efficiency using asymmetric single-stranded donor DNA depends on this distinct mechanism of Cas9 cleavage (e.g., page 343, right column, 1st full paragraph).  Accordingly, one would have recognized that the results obtained with the single-stranded donor oligonucleotides and Cas9 could not be predictably extrapolated to the use of other nucleic acid cutting entities.  
	Amount of experimentation necessary: Without the use of the asymmetric single-stranded donor DNA as used in the present specification and Richardson et al (2016), one would have required a large amount of experimentation to carry out the claimed invention.  One would be required to vary a number of different characteristics of the process while trying to achieve at least 20% homologous recombination with success at one locus of one cell type no guaranteeing success at another.  The number of potential targets, potential cell types, donor configurations, 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 31, 40-42 and 47-51 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cost et al (US Patent No. 9,005,973 B2, cited on the IDS filed 11/26/2019; see the entire reference).
Claim 1 is drawn to a method for performing homologous recombination.  The specification defines the term “homologous recombination” to mean “a mechanism of genetic 
Regarding claims 1 and 9, Cost et al teach a method of integrating a donor nucleic acid into the genome of a cell, comprising creating a double-stranded break (DSB) in the genome of the cell such that the donor nucleic acid is integrated at the site of the DSB (e.g., column 4, lines 47-51).  The double-stranded break necessarily requires one nick in each strand of the nucleic acid molecule (e.g., paragraph bridging columns 26-27).  Cost et al teach the method where the donor nucleic acid is double-stranded with single-stranded regions complementary to the sequences flanking either side of a DSB on one or both ends of the double-stranded linear nucleic acid donor nucleic acid molecule, where the single-stranded complementary region is of 
Regarding claims 2 and 8, Cost et al teach the method where the matched termini on both ends of the cleaved target nucleic acid molecule and the donor nucleic acid molecule are 5’ overhangs, which are single-stranded regions (e.g., column 6, lines 58-63; column 16, lines 22-39; Fig. 2).
Regarding claims 12 and 13, Cost et al teach the method where the donor molecule is modified to resist exonucleolytic cleavage by placing one or more phosphorothioate phosphodiester bonds between terminal nucleotides at the 5’- and/or 3’-ends of the donor molecule (e.g., paragraph bridging columns 3-4; column 16, lines 48-64).
Claim 16 recites “wherein the donor nucleic acid molecule has asymmetric termini.”  The specification defines the term “asymmetric termini” to mean “the termini differ in one or more feature related to homologous recombination.”  See paragraph [0010].
Regarding claim 16, Cost et al teach the method where the 5’ end of the donor polynucleotide is modified to include biotin and/or one or more amine groups, which have been shown to reduce exonucleolytic degradation (e.g., column 16, lines 48-64).  The modification is only at the 5’ terminus.  Thus, the termini are asymmetric in that they are asymmetrically modified to increase the stability of the donor molecule during the method.

Claims 1, 2, 9, 10, 12, 13, 16, 52 and 53 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ravinder et al (WO 2016/057951 A2; see the entire reference).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 9 and 10, Ravinder et al teach a method for gene editing at a target locus within a cell, comprising introducing into the cell at least one CRISPR protein and at least one CRISPR RNA as a Cas9 RNP complex, wherein the at least one CRISPR RNA has a region of complementarity to the target locus and where Cas9 creates a double-stranded cut in the DNA at the target locus, and introducing a donor DNA molecule, which is a linear DNA segment that has sequence homology at both termini to the target locus, where homologous recombination occurs (e.g., paragraphs [0016], [0064] and [0200]-00207]; Figs. 3 and 25).  Ravinder et al teach the method where the donor DNA is single-stranded with terminal regions having homology to a 
Regarding claim 2, Ravinder et al teach an alternative embodiment of the method where a donor DNA with a 5’ protrusion (i.e., 5’ overhang) is used in place of the single-stranded DNA (e.g., paragraph [0044]).
Regarding claim 12, Ravinder et al teach the method where the single-stranded donor DNA contains phosphorothioate modifications at both termini, which protect the donor nucleic acid from nuclease digestion (e.g., paragraphs [0047, [0209]-[0211]).
Regarding claim 13, Ravinder et al teach an alternative embodiment of the method where double-stranded donor DNA is used, where both ends of the donor are chemically modified with 5’ blocking groups and 3’ blocking groups (e.g., paragraphs [0208]-[0211]).
Claim 16 recites “wherein the donor nucleic acid molecule has asymmetric termini.”  The specification defines the term “asymmetric termini” to mean “the termini differ in one or more feature related to homologous recombination.”  See paragraph [0010].
Regarding claim 16, Ravinder et al teach the method where the donor contains a terminal base that is modified at one end of the donor DNA (e.g., paragraph [0211]).
Regarding claim 52, Ravinder et alt each a method, comprising (a) contacting a cell with a linear DNA segment that has sequence homology at both termini to the target locus (e.g., a donor DNA molecule) under conditions that allow for uptake of the linear DNA segment by the cell; (b) waiting a period of time; and (c) contacting a cell with a Cas9 RNP complex under 
Regarding claim 53, Ravinder et al teach the method where the donor DNA is introduced into the cell by electroporation (e.g., paragraph [0202]).

Claims 52 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Nature Biotechnology, Vol. 33, No. 12, pages 1256-1263, pages 1/2-2/2 of Online Methods, and pages 1/18-18/18 of Supplemental Information, November 9, 2015; see the entire reference).
Regarding claim 52, Wang et al teach a method comprising (i) introducing a donor nucleic acid molecule into human hematopoietic stem and progenitor cells (HSPCs) by transducing the cells with an AAV6 vector containing the donor nucleic acid molecule; and (ii) introducing into the cell a nucleic acid cutting entity that is a pair of zinc finger nucleases (ZFNs) capable of generating a double-stranded break at a specified location in a CCR5 gene present inside the cell to produce a cleaved CCR5 gene by electroporating the cells with mRNA expressing a CCR5 ZFN pair 16-24 hours after transduction (e.g., Abstract; page 1256, left column, full paragraph; page 1257, HDR-mediated editing in HSPCs by ZFN mRNA and AAV6 donors).
Regarding claim 53, Wang et al teach the method where the introduction of the nucleic acid cutting entity is mediated by electroporation (e.g., page 1257, left column, 3rd full paragraph).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 40, 42 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (WO 2017/096041 A1, cited as reference 013 on the IDS filed 11/26/2019) in view of Ravinder et al (WO 2016/057951 A2; see the entire reference).
Regarding claims 31, 40 and 49-51, Richardson et al teach a method for performing homologous recombination in a population of cells, comprising (i) forming a ribonucleoprotein complex of Cas9 endonuclease and sgRNA, (ii) mixing the RNP, 100 pmoles of donor DNA, and 2 x 105 HEK293 cells in a nucleocuvette, (iii) electroporating the mixture, (iv) transferring the electroporated cells to culture dishes containing pre-warmed media, and (v) measuring the editing outcomes of the cells by flow cytometry (e.g., paragraphs [0005] and [00303]).  Richardson et al teach that Cas9 introduces a double-strand break (e.g., paragraph [00315]).  Richardson et al teach the method where asymmetric donor DNA optimized for annealing by overlapping the Cas9 cut site with 36 base pairs on the PAM-distal side, and with a 91 base pair 
Regarding claim 42, Richardson et al teach that the single-stranded DNA donor may be protected from exonucleolytic degradation by methods known to those of skill in the art, such as adding a modified linkage, such as a phosphorothioate linkage (e.g., paragraphs [0005] and [00281]).
Regarding claim 47, Richardson et al teach that the cut site is within 4 nucleotides of where the alteration is made (e.g., Fig. 3A).
Regarding claim 48, Richardson et al teach that a single-stranded region of the PAM distal non-target strand is created, which is matched with the 3’ end of the ssDNA donor, which contains the location of the alteration (e.g., paragraphs [0052], [0118] and [00120]; Figs. 3A and 14B).
Richardson et al do not teach the method where the cells are contacted with the Cas9 RNP prior to the introduction of the donor nucleic acid by electroporation.
Ravinder et al teach that it is within the skill of the art to first use electroporation to introduce Cas9 RNP prior to a second electroporation to introduce donor DNA (e.g., paragraph [0043]; Fig. 25).  Ravinder et al teach that the use of two separate electroporation steps in this order results in an increase in efficiency of targeting with donor DNA as compared to a single electroporation of Cas9 RNP and donor DNA (e.g., paragraph [0044] and [00198]; Fig. 26).
Regarding claim 49, Ravinder et al teach that the method can be used to correct or insert a single-nucleotide polymorphism with the use of a single-stranded donor (e.g., paragraph [0208]).
5 HEK293FT cells (e.g., paragraphs [0044] and [0268]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of homologous recombination of Richardson et al to include the two separate electroporation steps as taught by Ravinder et al.  Both Richardson et al and Ravinder et al teach it is within the ordinary skill in the art to use Cas9 RNP and donor DNA to perform homologous recombination, where the Cas9 RNP and donor are introduced into the cell by electroporation.  Thus, one would have had a reasonable expectation of success in separating the one electroporation step of Richardson et al into the two electroporation steps of Ravinder et al.  One would have been motivated to make such a modification in order to receive the expected benefit of further increasing the efficiency of homologous recombination as taught by Ravinder et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of homologous recombination of Richardson et al to substitute the three nucleotide difference between the target and the donor DNA with a single nucleotide difference.  Ravinder et al teach that the method may be used to correct or insert single nucleotide polymorphisms, and Richardson et al show that it is only a single nucleotide that must be changed, rather than three, in order to covert BFP to GFP (e.g., Fig. 3A).  One would have made such a substitution in order to achieve the predictable result of providing a greater repertoire of single stranded DNA donor molecules for use in the method to achieve the same outcome.
5 HEK293 cells, and Ravinder et al teach 1000 ng of single strand DNA oligonucleotide is used as donor DNA molecule is used to transfect 2.5 x 105 HEK293FT cells, which would be 400 ng per 1.0 x 105 cells.  Because both use HEK293 cells and single stranded donor DNA, it would have been obvious to substitute one concentration for another and to further optimize the amount within the range taught by the two references by routine experimentation.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (WO 2017/096041 A1, cited as reference 013 on the IDS filed 11/26/2019) in view of Ravinder et al (WO 2016/057951 A2; see the entire reference) as applied to claims 31, 40, 42 and 47-51 above, and further in view of Dever et al (US Patent Application Publication No. 2019/0032091 A1; see the entire reference).
The combined teachings of Richardson et al and Ravinder et al are described above and applied as before.  Further, Ravinder et al teach a “quick” wash between the first and second electroporation steps (e.g., paragraph [0044]; Fig. 25).
Richardson et al and Ravinder et al do not teach 5 and 60 minutes between the first and second electroporation.  
Dever et al teach introduction of an RNP complex followed by a homologous donor AAV vector, where 15 minutes of time is present between the two steps (e.g., paragraph [0109]; ‘713 provisional, Experimental Timeline).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699